        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 1 of 13   1
     Jbp1dona

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 Cr. 561 (LAP)
                                                    11 Civ. 691 (LAK)
5    STEVEN DONZIGER,

6                     Defendant.                    Oral Argument

7    ------------------------------x

8                                                   New York, N.Y.
                                                    November 25, 2019
9                                                   3:22 p.m.

10
     Before:
11
                            HON. LORETTA A. PRESKA,
12
                                                    District Judge
13

14                                 APPEARANCES

15   RITA M. GLAVIN, Special Prosecutor
     SAREEN K. ARMANI, Special Prosecutor
16
     ANDREW J. FRISCH, ESQ.
17        Attorney for Defendant

18

19   ALSO PRESENT:    LEA HARMON, Pretrial Services Officer

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 2 of 13         2
     Jbp1dona

1              (Case called)

2              THE COURT:    Is the government ready?

3              MS. GLAVIN:    Yes, your Honor.      Rita Glavin and Sareen

4    Armani for the government.

5              THE COURT:    Good afternoon.

6              Officer, thank you for being here.

7              MS. HARMON:    Yes, your Honor.

8              THE COURT:    And is the defense ready?

9              MR. FRISCH:    Yes, your Honor.      Good afternoon.      For

10   Mr. Donziger, Andrew Frisch.

11             THE COURT:    Yes, sir.    How would you like to proceed?

12             MR. FRISCH:    Well, your Honor, perhaps I can open by

13   making some remarks in support of the applications that are

14   before the Court.

15             THE COURT:    Yes, sir.

16             MR. FRISCH:    And there are two applications, separate

17   but obviously related.      One is for elimination of monitoring

18   and confinement, and the other is modifications to permit

19   travel for the holiday weekend coming up.

20             There's a narrow issue before the Court today, which

21   is Mr. Donziger's risk of flight, if he poses any risk of

22   flight, and if he does, whether it's amply secured by the

23   $800,000 bond secured, already in place.         Even though this

24   case, in my view, presents a rather rich menu of issues of law,

25   of fact, of policy, of judicial authority, that's a narrow


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 3 of 13        3
     Jbp1dona

1    issue that brings us here this afternoon.         And something dawned

2    on me after I had a chance to review the most recent

3    back-and-forth of letters with Ms. Glavin, which I think is

4    important, and it's this:      If Mr. Donziger flees, he'll be

5    committing a felony, on a charge which the prosecutor has told

6    us she believes is properly dealt with as a misdemeanor.            Even

7    then Mr. Donziger has been completely engaged in this case

8    since he first appeared before your Honor on August 6th, when

9    you'll recall he traveled here from Canada to appear.           He's

10   attended four days of his disciplinary hearing, engaged in

11   issues that are relevant to this criminal case.          He's filed a

12   brief in the Second Circuit since August 6th.          On August 6th,

13   you gave him three weeks to find an attorney, and on

14   August 8th, I found myself sitting at his dining room table

15   meeting him for the first time, reviewing the criminal charges

16   and beginning what has become a lengthy and continuing

17   discussion of a somewhat complex case.

18             Let me propose this as a way of looking at the issue

19   that's before the Court today, and hopefully it will be of help

20   to your Honor.    There's a continuum.      On one side of the

21   continuum are the people who support Mr. Donziger, his actual

22   sureties, the people who have already signed, his prospective

23   sureties, the human rights community, environmentalists.            On

24   the other side of the continuum is Chevron, Gibson Dunn.            In

25   the middle is this shaded area.       Like there's two Venn diagrams


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 4 of 13         4
     Jbp1dona

1    and this intersection which is shaded, and that's Mr. Donziger

2    being engaged in this case.       His supporters find that

3    admirable; the other side maybe not.        But he's engaged.       And

4    that's the opposite of risk of flight.

5              Ms. Glavin says, well, if there are to be more

6    sureties, they need to have skin in the game -- her phrase in

7    one of her letters.     For 25 years Mr. Donziger has had his

8    skin, his heart and his soul, in this cause, which is bigger

9    than him.   So after 25 years he would abandon his family, his

10   friends, his sureties, his supporters, his cause for what the

11   government, what Ms. Glavin tells the Court is properly dealt

12   with as a misdemeanor?      Doesn't make any sense to me.

13             She says, well, what's the big deal?         He's able to

14   take his kids to school, he gets to go out and get a haircut,

15   he gets to go shopping, he can meet with his lawyer, he has

16   freedom notwithstanding the confinement and the monitoring, so

17   what's the big deal?     The big deal, in my view, is the Bail

18   Reform Act, which requires that the least restrictive

19   conditions be imposed when they're required.          There's no risk

20   of flight here.     None.   And if there is, it's amply secured by

21   the $800,000 bond secured by someone's home.          I'll come back to

22   that in a second.

23             I have tremendous respect for Officer Harmon, who is

24   here today.    She strikes me as an especially professional

25   pretrial services officer.       I think they're all pretty good, in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 5 of 13         5
     Jbp1dona

1    my experience.    She strikes me as being especially good.          But

2    with all due respect to her, I don't think a monitored curfew

3    is necessary in this case, for all the reasons I've already

4    stated in my letters and today.       It's just not necessary.      He's

5    not going anywhere.     He's engaged in this case and wants to

6    continue to be engaged in this case, however it might end.

7              There's an $800,000 bond, as your Honor knows, secured

8    by the home of a man named Bill Twist, spelled the same as

9    Twist and Shout.     The house is in San Francisco.       Mr. Twist is

10   here today.    There are other people here today.        These people

11   know Mr. Donziger.     They stand behind him.      There are three who

12   have already signed his bond.       There are others who would do so

13   if it's necessary.     But frankly, Judge, I just don't see in

14   this case, for all the reasons, for the manner in which he's

15   plainly engaged in a case which Ms. Glavin says is properly

16   dealt with as a misdemeanor, that we need to have more in place

17   than the bond that's already secured by the property.

18             THE COURT:    Thank you.

19             Ms. Glavin.

20             MS. GLAVIN:    Your Honor, what Mr. Frisch is proposing,

21   after we were here three months ago and addressed these issues

22   at a lengthy initial hearing, is that Mr. Donziger's conditions

23   be -- simply get rid of the monitoring, and there shouldn't

24   even be a curfew.     And right now he has home detention, but

25   home detention, as your Honor said on August 6th and as we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 6 of 13        6
     Jbp1dona

1    proposed, home detention, he works with the pretrial services

2    officer such that if he has things he needs to do on a daily

3    basis involving his family, let pretrial know and they can

4    approve it on a case-by-case basis.

5              I want to go back to the risk of flight and where we

6    were on August 6th and now three months later.          The only thing

7    that's changed is, in my view, what was in the letter I

8    submitted to the Court on Thursday night.         When we were first

9    here, the issues your Honor addressed, after hearing from

10   Mr. Donziger, who emphasized that he had always appeared at

11   every conference and hearing -- and I agreed with that, based

12   on my review of the record -- the issue, as your Honor found,

13   was not that he has roots in the community and that he has

14   shown up and has ties here; the issue was strong international

15   ties to Ecuador, including to very high-level government

16   officials that would include the former president of Ecuador

17   Correa.   This is not a few people he's friendly with but some

18   high-level officials there.       Extensive travel to Ecuador.

19             There's also extensive international travel.          At the

20   time we appeared here before your Honor, Mr. Donziger had been

21   directed to surrender his passport to the clerk of this court

22   months earlier.     It was a June 11th order, by Judge Kaplan.       He

23   did not do so.    On August 6th, he surrendered his passport.        We

24   then came to find that Mr. Donziger at one point in time had

25   had two active passports, at the same time, which you're not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 7 of 13       7
     Jbp1dona

1    permitted to do.

2              Mr. Donziger also had a history, as your Honor found,

3    of not complying with court orders.        No one contests that.

4    That's just the case here.

5              He's also facing a whole new world, which is a

6    criminal trial.     How is criminal contempt classified?        It's

7    been referred to as a sui generis offense.         It's a crime.

8    There is no maximum penalty.       When I wrote the letter to your

9    Honor on Thursday, I had spent, over the last six weeks, a lot

10   of time reviewing the record in this case, as well as reviewing

11   the case law in this circuit dealing with other criminal

12   contempt cases, and what did become clear to me -- and I

13   thought it was important to inform the Court of this -- is

14   Mr. Frisch -- and he pointed it out, in United States v.

15   Cutler, about what other attorneys' sentences had been in this

16   type of case, and then I looked more broadly than that.             I

17   thought it was important that your Honor know that we don't

18   plan to seek a sentence of more than six months' imprisonment.

19   But that's ultimately up to your Honor, and your Honor having

20   to review the record and decide that.        That's your Honor's

21   determination.    In my view he still presents a risk of flight,

22   for a couple of reasons, most of which I just stated, but added

23   to this is that Mr. Donziger's world right now is he's facing

24   the loss of his license to practice law.         He has every

25   incentive to show up at a disciplinary proceeding at this point


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 8 of 13    8
     Jbp1dona

1    in time.    He's facing the loss of his license to practice law.

2    He is still facing a civil lawsuit seeking enforcement of an

3    $800,000 judgment.     His assets -- and this became clear in the

4    correspondence as Mr. Donziger was seeking to have the bond

5    secured, but his assets have been frozen, including his

6    apartment and his bank account, in an effort to see that

7    judgment paid out, as the litigant is entitled to, in the

8    Chevron matter.

9               So he is now faced with his finances being tied up, he

10   is faced with being disbarred, he is facing criminal jail time,

11   and his civil case is still going on; and putting that to the

12   side, he's still not in compliance with a court order in that

13   case.   But our case isn't about any type of coercive sanction.

14   This case is about whether or not in the past Mr. Donziger

15   wilfully violated court orders.       And I think there is no

16   question that there's an abundance of court orders that have

17   been violated.

18              So what is his incentive to stay?       At any time in the

19   25 years he's been litigating these cases, he's never been at

20   this particular crossroads, which is that he can't enforce the

21   judgment that he spent so much of his life on.          He can't afford

22   that here in the United States.       He's not allowed to profit

23   from it.    He's now facing a criminal trial with criminal

24   sanctions.    He's facing the loss of his license.        He has

25   extensive foreign ties, and particularly to a country that is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 9 of 13         9
     Jbp1dona

1    not, as is recognized, the best with extradition.           So to say

2    that the $800,000 secured bond should be enough, he's still a

3    flight risk, and I don't think much has changed with respect to

4    that.

5              THE COURT:    Thank you.

6              Mr. Frisch.

7              MR. FRISCH:    Judge, I just want to make a couple of

8    quick points.

9              The people who have already signed Mr. Donziger's

10   bond, the 27 or so who are willing to do so if it becomes

11   necessary, most of these people are very sophisticated.

12   They're Harvard law professors; there's a professor from the

13   University of California at Davis; there are other

14   well-respected veteran lawyers.       And they've looked at this

15   case and are willing to tie their reputations to him publicly.

16             Whether or not he has complied with orders or not in

17   the way that is willful is what we're here to determine.            And

18   we will do it with his presence because he is completely

19   engaged in doing so, as he has demonstrated.          The people who

20   are willing to stand behind him know him, and the notion that

21   he would betray their trust and his family, and his friends,

22   and the cause to which he's devoted his life doesn't make any

23   sense, where he faces, according to Ms. Glavin, no more than

24   six months, at least as she sees the case, and she's the person

25   prosecuting it.     We understand your Honor has broad discretion.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 10 of 13     10
     Jbp1dona

1    But that's what she says the case is worth, in her view, at

2    this moment.

3              On the passports, let me say this:        There's a contempt

4    charge that has to do with the passport, and we'll be talking

5    about that as we go forward and what his defense to that may

6    be.   But when he came before this Court, you'll recall that he

7    surrendered his active passport, and Ms. Glavin complained that

8    he had not surrendered two other passports which were inactive,

9    and as I said at the time -- your Honor may recall, I said it

10   in the courtroom -- on one of my first meetings with

11   Mr. Donziger in his apartment -- the first or second, I don't

12   think it was the first, it may have been the second -- he

13   showed me these inactive passports.        He handed them to me and

14   essentially said, What do I do with these?         Am I supposed to

15   turn these over?     I looked at them, confirmed that they were

16   inactive, and essentially said to him, in substance, surrender

17   them next time you see Officer Harmon or -- so he was acting in

18   good faith at that point.      To the extent there was a delay in

19   surrendering them, it's my bad.       I'll know for next time when I

20   have a client with inactive passports to surrender all of them.

21             I cannot say enough, everyone who knows Mr. Donziger,

22   people who are here, other people who are not able to be here

23   today, know how engaged he is in this, however this turns out.

24   He's devoted his life to this.       And the notion that he would

25   just up and head for the hills because he's facing the penalty


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 11 of 13      11
     Jbp1dona

1    which Ms. Glavin believes is a misdemeanor just doesn't make

2    any sense to me.     He may ultimately be right or wrong about the

3    charges that are before the Court, but he's here to answer

4    them, just as he's pursuing the appeal and just as he's

5    pursuing his defense before the disciplinary committee.

6              THE COURT:    Thank you.

7              MS. GLAVIN:    Your Honor, I should add one point, that

8    with respect to the request about Mr. Donziger's traveling over

9    Thanksgiving, I have no objection to that.         So long, again --

10   this is a long relationship with pretrial services.          As long as

11   pretrial services can sign off on all of the details to that,

12   no objection.

13             THE COURT:    It's my understanding that pretrial

14   services does not consent to travel by folks under electronic

15   monitoring.    Is that right, Officer?

16             MS. HARMON:    Yes, your Honor, that's correct.

17             THE COURT:    Yes, ma'am.

18             Had you finished, Ms. Glavin?

19             MS. GLAVIN:    No.

20             THE COURT:    Thank you.

21             MS. GLAVIN:    I had known that, your Honor, and my

22   understanding is that in that case, a defendant can apply to

23   the Court for relief from that.       Mr. Frisch spoke to me about

24   it, and I don't have an objection, as long as the details and

25   exactly where he is and who he's with are clear.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 12 of 13       12
     Jbp1dona

1              THE COURT:    Did you want to add anything, Mr. Frisch?

2              MR. FRISCH:    Your Honor, no, thank you.

3              THE COURT:    Officer, did you want to add anything?

4              MS. HARMON:    No, thank you, not unless the Court has

5    any questions for me.

6              THE COURT:    Okay.   Thank you.

7              Counsel, I think we are in the same position we were

8    in August when we were together.       We know that Mr. Donziger has

9    ties to Ecuador; we know indeed to high-ranking government

10   officials.    We know he has traveled to Ecuador on numerous,

11   numerous occasions.     We know that he has been found to have

12   failed to comply with numerous court orders in the past.            I

13   think I read in the recent exchange of letters that Officer

14   Harmon did not know that Mr. Donziger has still failed to

15   comply with Judge Kaplan's March 5 order.

16             With respect to the people who have offered to be

17   co-signatures and the folks who have already signed the bond,

18   again, as Ms. Glavin points out in her letter, because the bond

19   is fully secured, these folks are really facing no monetary

20   risk.

21             With respect to the engagement that counsel talks

22   about, certainly Mr. Donziger has every incentive to fight the

23   efforts to disbar him and to fight the civil suit.          What has

24   changed, however, is that Mr. Donziger is facing a criminal

25   trial and facing the real prospects of incarceration.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00561-LAP Document 44 Filed 12/11/19 Page 13 of 13   13
     Jbp1dona

1               For these reasons, I find that he remains a flight

2    risk, and accordingly, the request to eliminate monitoring and

3    home confinement is denied.

4               For the same reasons, in connection with the pretrial

5    services office's practice, the request for travel is also

6    denied.

7               Is there anything else you want to do today, counsel?

8               MR. FRISCH:   No, your Honor.

9               THE COURT:    All right.   I'll see you next week,

10   friends.    Thank you.

11                                      o0o

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
